COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 MICHAEL EBERLE,                                            No. 08-12-00354-CV
                                              §
                       Appellant,                               Appeal from
                                              §
 v.                                                          112th District Court
                                              §
 KEVIN PINNEY,                                             of Pecos County, Texas
                                              §
                       Appellee.                              (TC # DC-02-74)
                                              §

                                MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion to dismiss this appeal pursuant to

TEX.R.APP.P. 42.1(a)(1) because Appellant no longer desires to prosecute the appeal. We grant

the motion and dismiss the appeal with prejudice. Because Appellant is indigent, we make no

order regarding costs. See TEX.R.APP.P. 42.1(d).



April 30, 2013
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.